DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banker 2012/0298249.
In regard to claim 1, Banker discloses (fig. 2) a threaded connection, comprising:
a first tubular member 82 having a pin end defining external threads 32;
a second tubular member 80 having a box end defining internal threads threadably engageable with the external threads of the pin end; and
a thread profile that defines at least a portion of one of the internal or external threads and includes a crest 40, a root 42, and a transition surface 36 extending between the crest and the root, the transition surface comprising:
a first arcuate surface 56 extending from a top of the crest at a first radius;

a third arcuate surface (radius from 50 to 42) extending from the second arcuate surface at a third radius, wherein the first radius and the third radius are each smaller than the second radius 52.
In regard to claim 2, wherein the pin and box ends are threadably engaged in a shouldered connection (see fig. 9).
In regard to claim 3, wherein the first and second tubular members are selected from the group consisting of drill pipe, casing, liner, production tubing, a general tubular assembly, and any combination thereof.
In regard to claim 9, wherein the thread profile is helical.
In regard to claim 10, wherein the crest 40 and the root 42 comprise flat surfaces that are parallel to one another.
In regard to claim 11, wherein the thread profile of the internal and external threads is provided on opposing stab flanks 36, and wherein the first, second, and third arcuate surfaces of each stab flank result in a minimal amount of surface area contact between the opposing stab flanks, and thereby reducing friction forces during make up (see fig. 7).
Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pallini, Jr. et al. 7,549,682.
In regard to claim 12, Pallini, Jr. discloses (see fig. 6) a thread profile, comprising:
a crest 43;
a root 41; and
a transition surface extending between the crest and the root and comprising:

a second arcuate surface 31c extending from the first arcuate surface at a second radius;
a third arcuate surface (portion on 31 matching portion 37c) extending from the second arcuate surface at a third radius; and
a straight-line portion 31b extending from the third arcuate surface toward the root at an angle offset from perpendicular to a pitch diameter line extending through a midpoint between the crest and the root.
In regard to claim 14, wherein the transition surface further comprises a fourth 
arcuate surface (curved surface between 31b and 41) extending from the straight-line portion to a bottom of the root at a fourth radius.
Claim(s) 12 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Granger et al. 2012/0068458.
In regard to claim 12, Granger et al. discloses a thread profile (fig. 3c), comprising:
a crest 35;
a root 36; and
a transition surface extending between the crest and the root and comprising:
a first arcuate surface E extending from a top of the crest at a first radius;
a second arcuate surface 32 extending from the first arcuate surface at a second radius;
a third arcuate surface 31 extending from the second arcuate surface at a third radius; and
a straight-line portion (portion between lowest arcuate surface and 36) extending from the third arcuate surface toward the root at an angle offset from perpendicular to a pitch diameter line extending through a midpoint between the crest and the root.

In regard to claim 19, wherein the thread profile of the internal and external threads is provided on opposing stab flanks, and wherein the first, second, and third arcuate surfaces of each stab flank result in a minimal amount of surface area contact between the opposing stab flanks, and thereby reducing friction forces during make up.
Allowable Subject Matter
Claims 4-8, 13 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FR ‘806, WO ‘218, Banker ‘110, Banker ‘414 and Sugino disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679